TO BE PUBLISHED

Supreme Tnnrt of Benfnckg

2016-SC-OOO476-KB

KENTUCKY BAR ASSOCIATION MOVANT
V. IN SUPREME COURT
PARKER LEE CLIFTON v RESPONDENT

OPINION AND ORDER

Respondent, Parker Lee Clifton, is licensed to practice law in Kentucky
and Ohio. In September 2016, Clifton was publicly reprimanded by the
Supreme Court of Ohio. See Warren Cty. Bar Assn. v. Clifton, __ N.E.3d _,
2016-Ohi0-5587, 2016 WL 4553838 (Ohio 2016). The Kentucky Bar
Association’s Office of Bar Counsel has filed a petition for reciprocal discipline
under SCR 3.435.

Clifton’s bar roster address is 2734 Chancellor Drive, Suite 201,
Crestview Hills, Kentucky 42027, and he Was admitted to the practice of law in
the Commonwealth' of Kentucky on October 2, 2013. His KBA Member Number
is 957 90.

Clifton was found to have committed misconduct in a probate matter in
Ohio. The Ohio Supreme Court described the misconduct as follows:

v Frank Henry had three children: Franklin Henry, Joanna

Davis, and Steven Henry, In March 2012, Frank and Franklin met

with Clifton to discuss the preparation of estate-planning
documents for Frank._After that meeting, Clifton prepared a trust-

intake sheet, but he inadvertently failed to list Joanna as one of
Frank's children. Clifton then used the trust-intake sheet to
prepare a pour-over will. Consistent with Frank's wishes, the Will
designated Franklin as executor of the estate and directed that
Frank's probate estate be distributed into the Frank E. Henry
Family Preservation Trust. The Will-like the intake sheet-failed to
identify Joanna Davis as one of Frank's children. This omission
had no effect on any of the distributive or appointive provisions of
the estate-planning documents because Frank's intention was to
leave his entire estate to Franklin. The trust documents designated
Franklin as the trust's sole beneficiary, designated Steven as a
contingent beneficiary, and did not mention Joanna.

Frank signed the will on April 2, 2012, without noticing the
inadvertent omission of his daughter's name from the list of his
children on the will's first page, and no one noticed the omission
before Frank passed away on Febi'uary 1, 2013. Clifton first
noticed the omission of Joanna's name after Franklin retained him
to probate Frank's estate in May 2013. Before filing documents
With the probate court, and without consulting with Franklin,
Clifton altered the first page of the will so that it identified all three
of Frank Henry's children. He did not disclose the alteration to
Joanna or Steven.

On August 12, 2013, Clifton prepared and both he and
Franklin signed an application to probate the Will. The altered Will
was attached to that application and filed in the Warren County
Probate Court. Nothing in the filing disclosed to the court Clifton's
alteration of the Will. Because Joanna possessed a copy of the
original, unaltered will, her counsel questioned Clifton about the
will that had been admitted to probate. Thereafter, Clifton moved
the court to withdraw as counsel for the executor. In his motion to
withdraw, he fully disclosed to the probate court that he had added
Joanna Davis's name to the first page of the will, stated his
reasons for making the alteration, and explained that he sought to
withdraw so that he could provide testimony regarding the
alteration. Clifton also self-reported his misconduct in a January
12, 2015 letter to relator.

Clifton, _ N.E. 3d at ___, 2016-Ohio-5587, 1[1] 5-7.

Based on this conduct, Clifton Was found to have violated two of Ohio’s l

Rules of Professional Conduct: Rule 3.3(a)(1), which prohibits a lawyer from

knowingly making a false statement of fact or law to a tribunal; and Rule 8.4(c),

which prohibits a lawyer from engaging in dishonesty, fraud, deceit, o_r

2

misrepresentation These rules are substantially similar to Kentucky’s Rules of
Professional Conduct 3.3(a)(1) and 8.4(c), The Ohio Supreme Court concluded
that a public reprimand was the appropriate sanction for Clifton’s misconduct.
Clifton’s counsel subsequently reported this disciplinary action to the Kentucky
Bar Association.

Under Kentucky Supreme Court Rule 3.435(4), a lawyer shall be subject
to identical discipline in the Commonwealth of Kentucky “unless [he] proves by
substantial evidence: (a) a lack of jurisdiction or fraud in the out-of-state
disciplinary proceeding, or (b) that the misconduct established warrants
substantially different discipline in this State.” SCR 3.435(4)(a)-(b). Although
he was given the opportunity to make these showings, Clifton did not do so,
having failed to respond to this Court’s show-cause order. Moreover, this Court
sees no reason why Clifton should not be subjected to identical discipline in
this state.

Order

Seeing no reason Why Clifton should not be subjected to identical
discipline in this state under SCR 3.4.35, it is hereby ORDERED that:

l. The Kentucky Bar Association’s petition for reciprocal
discipline is GRANTED. Respondent, Parker Lee Clifton, is publicly
reprimanded.

2. In accordance with SCR 3.450, Clifton is directed to pay any

costs associated with these disciplinary proceedings against him, should

there be any, and execution for such costs may issue from this Court
upon finality of this Opinion and Order.
All sitting. All concur.

ENTERED: December 15, 2016.

QQQM~W

l
cHi UsTIcE l